Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated May 8, 1975, which affirmed an order of the Commissioner of the State Division of Human Rights, dated April 29, 1974, which, after a hearing, dismissed petitioner’s complaint alleging an unlawful discriminatory practice relating to employment because of race and color. Determination confirmed and petition dismissed on the merits, without costs or disbursements. The record in this proceeding fails to support petitioner’s allegations. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.